DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 recites the limitation "the second opening", “the second openings” and “the first opening” in lines13-15.  There is insufficient antecedent basis for this limitation in the claim. While instant claim contains limitations “a first opening portion” and “a second opening portion”, there is no description of how “the first opening” or “the second opening” related to “a first opening portion” and “a second opening portion”, or if there is more than one second openings. For purpose of examination, “a first opening” is considered as part of the first opening portion, and “a second opening” and “second openings” are considered as part of the second opening potion. However, Applicant should clarify what is intended without adding new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim (US20180026189).
Regarding claim 11, Kim teaches a method manufacturing a organic light emitting display apparatus (paragraph 0003) comprising the steps of placing a mask frame assemblies 100 and a target substrate S (display substrate) inside a chamber, and deposition material on the substrate through the mask assembly (paragraph 0062). Kim teaches the mask assembly 100 comprises a mask frame 110 having an opening portion 115 and a mask sheet 120 on the mask frame (paragraphs 0038, 0050 and 0042, see figure 1 and 4). The mask sheet comprises a first body part having a first opening portion 121 (paragraph 0042, see figure 1 and 4), a second boy part connected to the first body part and having alignment holes 123 (second opening portion) (paragraph 0045, see figures 1 and 4) and a third body part connected to the first body part and having a alignment holes (third opening portion) (paragraph 0045, see figures 1 and 4). The body parts are interpreted as the area on the mask sheet that comprises the opening portions, thus, second body part and third body part are considered to be connected to the first body part (see figure 1 and 4). Kim teaches at least the size of the second opening and distance between adjacent the second openings is different from that of the first opening (see figures 1 and 4). The alignment holes are considered as opening as they allow material to pass through to deposit on the substrate (paragraph 0045). 

    PNG
    media_image1.png
    548
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    536
    media_image2.png
    Greyscale

Regarding claim 12, Kim teaches the shape of the second opening portion and a shape of the third of the third opening portion are the same. 
Regarding claim 16, Kim teaches a plurality of second body parts and a plurality of third body parts are provided, wherein the plurality of second body parts are aligned with one another, and the plurality of third body parts are aligned with one another (paragraphs 0045-0046, see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180026189) as applied to claims 11-12, 16 and 18-20 above. 
Regarding claim 13, Kim includes dividing lines in the mask sheet 120 but does not explicitly teaches the mask sheet120 are divided by the dividing lines. However, making separable has no patentable significance unless a new and unexpected result is provided (see MPEP 2144.04 V). Thus, it would be obvious to divide the mask sheet 120 into strips of mask sheet by the dividing lines (see red circle in annotated figure 1 below). 

    PNG
    media_image3.png
    584
    745
    media_image3.png
    Greyscale

Kim teaches the mask assembly comprises a support frame 130 located in a direction different from a longitudinal direction of the mask sheet strips and supporting the mask sheet strips (paragraph 0051-0052, see figures 1 and 2), wherein the third body part overlaps with support frame in plan view. 
	Regarding claim 14, Kim teaches the second body part and the third body part are located opposite to each other with respect to an arbitrary straight line parallel to a longitudinal direction of the mask sheet strip and passing through a center of the mask sheet strip (see annotated figure 1 above). 
	Regarding claim 15, Kim teaches the distance from an edge of the second opening portion located at an outermost portion of the second body part to an edge of the mask sheet strip is same as a distance from and edge of the third opening portion located at an outermost portion of the third body part to and edge of the mask sheet strip (see annotated figure 1 above).
	Regarding claim 17, Kim does not explicitly teach each second body part and each third boy part are arrange din a serpentine shape. However, changes in shape is not patentably distinct from the prior art (see MPEP 2144.04 IV). Thus, it would have obvious to arrange the body part in any shape, including serpentine.
	Regarding claim 18, Kim teaches the sum of areas of second opening portions of the plurality of second boy parts and a sum of areas o third opening portions of the plurality of the third body parts are the same (see annotated figure 1 above). 
	Regarding claim 19, Kim teaches some and others of the plurality of third body parts are arranged symmetric to each other with respect to an arbitrary straight line perpendicular to a longitudinal direction of the mask sheet and passing through a enter of the mask sheet (see annotated figure 1 above).
	Regarding claim 20, Kim teaches the mask assembly comprise a support frame located in a direction different from a longitudinal direction of the mask sheet strip and supporting the mask sheet strip, wherein a plurality of support frames and a plurality of second body parts are provided (paragraphs 0051-0052, see annotated figure 1 above), wherein a passage area through which the deposition material passes is defined by one of the plurality of support frames, the mask frame, and an edge of the first body part, wherein each second body part is located at a corner portion of the passage area (see annotated figure 1 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA LEUNG V LAW/Examiner, Art Unit 1717